I am in concurrence with the judgment herein for the second reason set forth in the decision, supportive of the proposition that there was no final appealable order rendered pursuant to Civ. R. 54(B). I agree that, if there is not language in the judgment entry to the effect that there is no just reason for delaying such judgment as to less than all of the parties, such filing, pursuant to the rule, does not institute a final judgment and is not reviewable. Whitaker-Merrell v. Geupel Co.
(1972), 29 Ohio St.2d 184.
Insofar as the first proposition, I cannot agree that the paper dated November 20, 1973, and entitled "Decision and Judgment Entry," does not constitute an entry of judgment of the trial court, within the meaning of Civ. R. 58.
It is not my view that such rule would require an entry of judgment to be separate from a decision. I hastily add, however, that I believe that the practice of separate writings presents a much more intelligible record, but the absence thereof does not prevent the single writing from being both a decision and a judgment entry.
As to the local rule of court, I believe that the fact that the judge proceeds to combine his decision and judgment entry obviates the need for any further direction otherwise to the parties as to the entry. *Page 417